ORDER
PER CURIAM.
Dwayne Walker (Walker) appeals from the trial court’s grant of summary judgment in favor of Otis Elevator Company (Otis Elevator). Walker contends the trial court erred in granting Otis Elevator’s motion for summary judgment because Otis Elevator failed to demonstrate that it was entitled to judgment under the statute of repose, Section 516.097, RSMo 2000, and because there are genuine issues of material fact as to whether Otis Elevator had a legal duty toward Walker.
*107We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. There were no genuine issues of material fact, and Otis Elevator was entitled to judgment as a matter of law. ITT Commercial Finance Corp. v. Mid-America Marine Supply Corp., 854 S.W.2d 371, 876 (Mo. banc 1993). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).